            Case 1:19-mc-00232-JPO Document 4 Filed 08/10/21 Page 1 of 2


Warren E. Gluck, Esq.
Matthew R. DiBlasi, Esq.
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, NY 10019
(212) 513-3200
warren.gluck@hklaw.com
matthew.diblasi@hklaw.com

Attorneys for Plaintiff-Judgment-Creditor
FG Hemisphere Associates, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FG HEMISPHERE ASSOCIATES, LLC,                           19-mc-00232-JPO

                      Plaintiff-Judgment-Creditor,

              v.                                         EX PARTE APPLICATION

DEMOCRATIC REPUBLIC OF CONGO, et ano.,

                      Defendant-Judgment-Debtor.


       PLEASE TAKE NOTICE that upon the accompanying Declaration of Warren E. Gluck, Esq.

dated August 10, 2021 and the exhibits thereto, the Declaration of Peter Grossman dated August 10,

2021 and the exhibits thereto, the memorandum of law submitted in support hereof, and all prior

pleadings, proceedings, judgments and orders herein, Plaintiff-Judgment-Creditor FG Hemisphere

Associates, LLC, by its counsel Holland & Knight LLP, will move the Court ex parte before the

Honorable J. Paul Oetken, United States District Judge, at Courtroom 706, United States Courthouse, 40

Foley Square, New York, New York 10007, at such a date and time set by the Court, for an Order (i)

authorizing Plaintiff to deliver writs of execution to the United States Marshals Service pursuant to

Article 52 of New York’s Civil Practice Law and Rules (“CPLR”) permitting execution on the

Democratic Republic of Congo (“DRC”) and its agents’ property in the United States; (ii) authorizing

Plaintiff to issue restraining notices on TD Bank and the United Nations Federal Credit Union
             Case 1:19-mc-00232-JPO Document 4 Filed 08/10/21 Page 2 of 2


(“UNFCU”) accounts of the DRC and its sub-division, the Permanent Mission of the Democratic

Republic of Congo (“DRC Mission”), Ignace Gata Mavita wa Lufuta, Paul Losoko Efambe Empole,

Victoria Lieta Liolocha, Hippolyte Kingonzila Mfulu, Bianza Therese Yvette Mpinga or Marie Huguette

Nkus Ngung (collectively the “Co-Conspirators”) pursuant to Federal Rules of Civil Procedure

(“FRCP”) 64 and 69(a) and CPLR § 5222; (iii) directing TD Bank and the UNFCU, as garnishees,

pursuant to FRCP 64 and 69(a) and CPLR §§ 5225(b) and 5227, to turn over all assets of the DRC and

its sub-division, the DRC Mission, held in accounts in the name of the DRC Mission or in the names of

any of the Co-Conspirators; (iv) permitting Plaintiff to maintain priority over other creditors who may

also seek to attach or execute upon the same assets subject to this ex parte application; (v) requiring the

DRC and its agents to respond to expedited discovery so that Plaintiff can identify any additional

property in the United States that is or will become available to satisfy Plaintiff’s judgments; and (vi)

for such other and further relief as the Court deems appropriate.


Dated: New York, New York
       August 10, 2021

                                              HOLLAND & KNIGHT LLP


                                              By: s/ Warren E. Gluck
                                                     Warren E. Gluck

                                              Warren E. Gluck, Esq.
                                              Matthew R. DiBlasi, Esq.
                                              31 West 52nd Street
                                              New York, New York 10019
                                              Telephone: (212) 513-3200
                                              warren.gluck@hklaw.com
                                              matthew.diblasi@hklaw.com

                                              Attorneys for FG Hemisphere Associates, LLC


TO:    ALL COUNSEL OF RECORD (via ECF)



                                                    2
